Citation Nr: 0904022	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-39 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1970 to 
October 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2008, the Board remanded the veteran's claim to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.


FINDING OF FACT

The competent medical evidence of record does not suggest 
that the veteran's pre-existing bilateral hearing loss was 
made worse by his military service -including as due to any 
injury he may have sustained from in-service noise exposure.  


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by his military service, and sensorineural hearing 
loss may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in February 
2005, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A.    § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The RO also issued the VCAA notice letter prior to initially 
adjudicating his claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  It equally deserves mentioning that a 
subsequent letter dated in September 2008 also informed him 
of the downstream disability rating and effective date 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

After providing the additional VCAA notice, the RO and AMC 
have since gone back and readjudicated the veteran's claim in 
the November 2008 supplemental statement of the case (SSOC), 
including considering any additional evidence received in 
response to that additional notice.  This is important to 
point out because if, as here, the notice provided prior to 
the initial adjudication was inadequate, this timing error 
can be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

So even if any deficiency is present concerning the notice or 
the timing of the notice, it is harmless error.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined  
the evidence established the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He is represented in his 
appeal by a veterans' service organization, Veterans of 
Foreign Wars of the United States, and his representative is 
presumably knowledgeable of the requirements for establishing 
his entitlement to service connection for bilateral hearing 
loss.  

As for the duty to assist, the RO and AMC obtained the 
veteran's service treatment records (STRs), service personnel 
records, private medical records, and VA medical records, 
including the report of his October 2008 VA Compensation and 
Pension Examination (C&P Exam) assessing the severity of his 
bilateral hearing loss, which is the determinative issue in 
this appeal.  Neither he nor his representative has contended 
that any additional evidence remains outstanding.  Therefore, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its July 2008 remand directives.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
the Court.




II.  Merits of the Claim

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the veteran has it).  

Concerning claims for hearing loss, in particular, the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to 
VA standards, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the report of an October 2008 VA Compensation 
and Pension Examination (C&P Exam) confirms the veteran has 
current diagnosis of severe high frequency hearing loss in 
both ears.  The report indicates the results of puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
70
85
LEFT
25
25
35
75
75

And his speech recognition scores were 94 and 86 percent in 
his right and left ears, respectively.  

Consequently, there is no disputing the veteran has a current 
bilateral hearing loss disability according to VA standards.  
38 C.F.R. § 3.385.  Therefore, the determinative issue is 
whether this disability somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The veteran has attributed his bilateral hearing loss to 
acoustic trauma from rocket and mortar attacks while serving 
in Vietnam with the 23rd Infantry Division of the army.  The 
veteran's service personnel records indicate that he served 
in Vietnam with the 23rd Infantry Division and that his duty 
military occupational specialty (MOS) was clerk typist.  
While the veteran's MOS is not typically associated with 
combat, the Board acknowledges that the veteran was likely 
exposed to noises associated with combat zones.

However, even acknowledging the veteran has bilateral hearing 
loss and that he was exposed to noise while in service in the 
manner alleged, there still must be competent medical 
evidence establishing a relationship between his current 
hearing loss disability and that noise exposure coincident 
with his military service.  See Savage, 10 Vet. App. at 495-
97.  And, as a layman, he is incapable of opining on such 
matters requiring medical training and expertise.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

As to the origin of the veteran's bilateral hearing loss, the 
Board notes that the veteran's January 1970 military 
enlistment physical noted defective hearing and, 
consequently, he received an H2 profile upon enlistment.  
This assignment of "H" signifies hearing and the assignment 
of "2" signifies "some limitations."  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect that is below the level of medical fitness for 
retention in the military service).  

In light of these findings, clear and unmistakable evidence 
shows that the veteran had a bilateral hearing loss 
disability prior to beginning his military service.  See 
38 U.S.C.A. § 1111; see also VAOPGCPREC 3-2003 (July 16, 
2003) (where VA's General Counsel issued a precedent opinion 
holding that, only if the condition at issue was not noted 
when entering service would VA be required to rebut the 
presumption of soundness in 38 U.S.C.A. § 1111 by 
demonstrating by clear and unmistakable evidence both that 
the disease or injury in question existed prior to service 
and that it was not aggravated by service).

Therefore, service connection can only be established if 
medical evidence shows that his pre-existing bilateral 
hearing loss was aggravated by service.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury 
or disease will be considered to have been aggravated during 
service when there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation applies only when the pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306;  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See 
also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(holding that evidence of a temporary flare-up, without more, 
does not satisfy the level of proof required ... to establish 
an increase in disability).  See, too, Jensen v. Brown, 4 
Vet. App. 304, 306- 7 (1993) and Hunt v. Derwinski, 1 Vet. 
App. 292 (1991) (also indicating that temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens).

Where there is indication of an increase in disability during 
service, the presumption of aggravation may be rebutted only 
by clear and unmistakable evidence.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

The most probative evidence to determine whether the 
veteran's pre-existing bilateral hearing loss worsened during 
service includes the veteran's STRs, specifically his 
enrollment and discharge exams.  

The report of his January 1970 pre-enlistment examination, 
which he had prior to his February 1970 enlistment, shows the 
following pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
N/A
50
LEFT
15
5
-5
N/A
45

The veteran's separation exam report dated in September 1971, 
shortly before his discharge in October 1971, shows the 
following pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
10
LEFT
10
10
10
N/A
10

The Board notes that this examination shows the veteran to 
have normal hearing, bilaterally, upon leaving service.  
Hence, his STRs do not document any worsening of his hearing 
in either ear while he was in service.  See 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a). 

In addition to the STRs, pursuant to the Board's remand, the 
Board requested a VA examination to determine whether the 
veteran's pre-existing bilateral hearing loss was aggravated 
beyond its natural progression as a result of his military 
service.  In so doing, the Board noted that the results of a 
prior VA examination conducted in March 2005 lacked the 
necessary probative value as to this essential determination, 
finding some deficiency and apparent contradiction in the 
examiner's report.

In October 2008, VA afforded the veteran another C&P Exam.  
In the report of that examination, the VA examiner stated 
that, upon examining the veteran and reviewing his claims 
file, the veteran's separation examination results as to his 
hearing are "more likely invalid" as to providing any 
direction as to the degree of worsening as to the veteran's 
hearing.  He further provided that, even conceding the 
veteran's exposure to in-service noise, as he alleges, it is 
less likely than not that the veteran's bilateral hearing 
loss was caused or aggravated by his military service.  That 
is, the examiner opined negatively as to any relationship 
between the veteran's current level of disability and his 
military service.  Hence, the Board finds that the competent 
medical evidence of record does not suggest that the 
veteran's pre-existing bilateral hearing loss was made worse 
by his military service, including as due to any injury he 
may have sustained from in-service noise exposure.  See Wray 
v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position)

Overall, the medical evidence shows the veteran's bilateral 
hearing loss pre-existed service and was not aggravated 
therein.  In addition to the medical evidence, the Board has 
also considered lay statements provided by the veteran.  But 
while he is competent to report his symptoms of difficulty 
hearing, supposedly dating back to his military service, he 
is not competent to also attribute any portion of his hearing 
loss to military noise exposure.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F3d. 1331, 
1336 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 
1373, 1377 (Fed. Cir. 2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against his claim for 
service-connected bilateral hearing loss; hence, there is no 
reasonable doubt to resolve in his favor.  Accordingly, his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for bilateral hearing loss 
is denied.



____________________________________________
Douglas E. Massey
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


